Boardman, J.:
Plaintiffs sue for money alleged by them to have been given by Mrs. Houseworth, the intestate, to defendant Baker, to be kept *34by him for the use of intestate’s husband during his lifetime, and what should remain to be divided between the plaintiffs. This was January 13, 1878. She was then sick, and died on the seventh of February after. English and another, defendants, were appointed her administrators. On the 27th day of January, 1878, her husband died. The administrators of Mrs. Houseworth deny plaintiffs’ claim,, and allege that they, as administrators, are entitled to the property claimed by plaintiffs and held by defendant Baker. Baker admits the receipt of the property, and asserts that he has expended a portion thereof pursuant to the directions given him when he received the same, and that he holds the balance, about one-half of the original amount, for the persons entitled thereto.
The claims of the respective parties are therefore substantially as follows : The plaintiffs claim as a gift $1,180, being nearly all which Baker received from intestate. The administrators claim from Baker the whole property which he received from intestate as assets at her death undisposed of.' Baker claims to have disposed of near one-half of the property given to him by the intestate in accordance with her directions, and that the remaining $700 he is ready to pay to the persons entitled thereto.
Hpon these issues the case came on for trial without a jury. The defendant Baker was called as a witness for the plaintiffs, and was asked what was said between the deceased and himself in respect to the property in controversy. The administrators of the deceased (defendants) objected “that the witness was a co-defendant and interested in the event of .the action, and incompetent, under section 829 of the Code, to testify; that the plaintiffs claiming title through the witness, he was incompetent to testify against his co-defendants, who claimed^ as administrators of Mrs. Eliza C. Houseworth, deceased.” The objection was overruled, and the administrators excepted.
Mr. Baker then gives in substance the following statement: “ On the 13th of January, 1878, the intestate gave me the notes, money, etc., and told me to keep it for the use of her husband during his life; both principal and interest if it was necessary for his comfort. After his death I was to divide what was left between the two plaintiffs. In pursuance of' that direction, I took and have since retained the property, except what I have paid out. Mr. House-*35worth, the husband, died on the 27th of January, 1878. Mrs. Houseworth died on the seventh day of February following.”
Between the twenty-seventh of January and seventh of February, and only a day or two before her death, Mrs. H. again called Baker in, and gave him directions where and how to dispose of the money and property she had given him on January thirteenth. In pursuance of those last directions Baker has disposed of nearly one-half of the property in his hands in the payment of debts, funeral expenses, etc. These last directions were quite different from those of January thirteenth, the plaintiffs being only entitled to a small balance which would probably remain after making all the payments which she had directed.
Was such evidence admissible under section 829 of the Code of Civil Procedure ? Eliminating those parts of the section not applicable to this case and it would read as follows: “ A party * * * shall not be examined as a witness in his own behalf or interest, or in behalf of the party succeeding to his title or interest against the * * administrator * * of a deceased person * * * concerning a personal transaction or communication between the witness and the deceased person.”
Now Baker was a “ party ” to the action. “ His interest ” required that he should be excused and relieved from again being compelled to pay what he had already disbursed under the directions of the deceased. He was therefore testifying in his own behalf or interest, and in behalf of the plaintiffs who claimed to have succeeded to his title and interest, on the death of the husband, in the property given to Baker. The interests of the plaintiffs as well as of Baker were hostile to those of the administrators. He was then testifying against the administrators of the deceased concerning a personal transaction and communication between the witness and the deceased. In short he was proving in this way his title to the property, how it was derived from the deceased, and that by virtue of such title he was justified as against both plaintiffs and the administrators in paying out and disposing of the money as he had already done. The effect of his testimony was to destroy the plaintiffs’ claim of title and to preclude the administrators from acquiring any title.
The evidence seems to be in the teeth of the Code. Baker, on his own showing, was made a trustee of this property, to receive and *36hold it for certain uses and purposes. He establishes his title by his own evidence, and by his own evidence he destroys the title of the administrators which the law would have devolved upon them.as administrators after the death of Mrs. Houseworth.
The authorities cited by counsel are not on either hand analogous. Church v. Howard (79 N. Y., 415) seems most nearly to resemble the present case. In any event the language of the section must, we think, be construed to exclude such evidence, and, hence, without consideration of the other questions presented, we must reverse this judgment and grant a new trial with costs to abide the event.
Bookes, J., concurred; Learned, P. J., concurred in the result.